 



Exhibit 10.39
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
Amended and Restated Cross-License Agreement
     This Amended and Restated Cross-License Agreement (the “Agreement”) is
entered into as of June 28, 2004 (the “Amendment Date”) and is hereby made
effective as of April 9, 2002 (the “Effective Date”), by and between Micromet
AG, having its principal offices at Staffelseestrasse 2, 81477 Munich, Germany
(“Micromet”), and Enzon Pharmaceuticals, Inc., having its principal offices at
685 Route 202/206, Bridgewater, New Jersey 08807, USA (“Enzon”). Micromet and
Enzon each may be referred to herein individually as a “Party,” or collectively
as the “Parties.”
     Whereas, the Parties have entered into that certain Cross-License
Agreement, dated as of April 9, 2002 (the “Original License Agreement”),
pursuant to which the Parties granted each other certain nonexclusive licenses
with respect to certain patents owned by the Parties;
     Whereas, the Parties desire to amend and restate the Original License
Agreement to reflect certain amendments agreed upon in connection with the
amendment and restatement of that certain Amended and Restated Collaboration
Agreement between Micromet and Enzon dated as of the Effective Date (the
“Collaboration Agreement”);
     Now, therefore, in consideration of the foregoing premises and the mutual
promises and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, do hereby agree as follows:
1. Definitions
     When used in this Agreement, capitalized terms will have the meanings as
defined below and throughout the Agreement. Unless the context indicates
otherwise, the singular will include the plural and the plural will include the
singular.
     1.1 “Affiliate” means a legal entity that, directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with a Party. For purposes of this definition only, “control” and, with
correlative meanings, the terms “controlled by” and “under common control with”
means (a) the possession, directly or indirectly, of the power to direct the
management or policies of a legal entity, whether through the ownership of
voting securities or by contract relating to voting rights or corporate
governance, or (b) the ownership, directly or indirectly, of more than 50% of
the voting securities or other ownership interest of a legal entity; provided
that, if local law restricts foreign ownership, control will be established by
direct or indirect ownership of the maximum ownership percentage that may, under
such local law, be owned by foreign interests
     1.2 “Antigen” means any structure with binding affinity to antibody
variable domains.

 



--------------------------------------------------------------------------------



 



     1.3 “BiTE Product” means any composition or formulation consisting of,
containing or comprising a bi-specific Single Chain Antibody expressed as a
single polypeptide chain, binding to T-cells for the diagnosis, prophylaxis or
treatment of human or non-human diseases or conditions, but excluding any BiTE
Research Product.
     1.4 “BiTE Research Product” means any composition or formulation consisting
of, containing or comprising a bi-specific Single Chain Antibody expressed as a
single polypeptide chain binding to T-cells used for research purposes and not
for the diagnosis, prophylaxis or treatment of human or non-human diseases or
conditions.
     1.5 “BLA” means a Biologics License Application, as defined in the U.S.
Federal Food, Drug, and Cosmetics Act, as amended, and the regulations
promulgated thereunder, or a foreign equivalent to such application.
     1.6 “Commencement” with respect to a clinical trial means the
administration of the first dose to a patient in the clinical trial.
     1.7 “Commercialization Rights” means the right or option (whether or not
ultimately exercised) to market, co-market, promote, co-promote or sell a
product.
     1.8 “Consolidated Patent Portfolio” means the combined intellectual
property portfolio consisting of the Enzon Licensed Patents and the Micromet
Licensed Patents.
     1.9 “Control” or “Controlled” means, with respect to any know-how, Patent,
or other intellectual property right, possession of the right, whether directly
or indirectly, and whether by ownership, license or otherwise, to assign, or
grant a license, sublicense or other right to or under, such know-how, Patent or
right as provided for herein without violating the terms of any agreement or
other arrangements with any Third Party.
     1.10 “Curis Cross-License Agreements” means those certain cross-license
agreements dated as of November 23, 1993, between Enzon and Creative
BioMolecules, Inc., with respect to which Curis, Inc. was the assignee of
Creative BioMolecules, Inc., and with respect to which Micromet was the assignee
of Curis, Inc.
     1.11 “Diagnostic SCA Product” means an SCA Product that is under
development, approved or used for the diagnosis of human diseases or conditions.
     1.12 “Enzon License” has the meaning assigned to it in section 2.2.1.
     1.13 “Enzon Licensed Patents” means those Patents now owned by or licensed
to Enzon which were the subject of a nonexclusive license to Micromet, as
ultimate assignee of Creative BioMolecules, Inc., pursuant to the Curis
Cross-License Agreements, including without limitation those Patents identified
in Appendix A hereto, but excluding any Collaboration Patents (as defined in the
Collaboration Agreement).
     1.14 “Enzon Pipeline Product” means any Licensed Product, other than a BiTE
Product or BiTE Research Product, as to which (a) Enzon obtains or retains
Commercialization

2



--------------------------------------------------------------------------------



 



Rights (whether exclusive or co-exclusive) in one or more Major Market
Countries, or (b) Enzon or any of its Affiliates has filed or will file an IND
in its own name.
     1.15 “Exploit” or “Exploitation” means to make, have made, import, use,
sell, offer for sale, or otherwise dispose of a product, including all
discovery, research, development, registration, modification, enhancement,
improvement, manufacture, storage, formulation, exportation, transportation,
distribution, promotion and marketing activities related thereto.
     1.16 “First Phase III Trial” means the first controlled, randomized human
clinical trial the results of which could be or are used to establish the safety
and efficacy of a pharmaceutical product as a basis for a BLA, or that would
otherwise satisfy the requirements of 21 CFR 312.21(c).
     1.17 “IL-2 Agreement” means that certain IL-2 License Agreement between the
Parties, dated as of the Amendment Date, relating to the transfer of certain
rights and obligations with respect to products binding to IL-2.
     1.18 “IND” means an investigational new drug application filed with the
United States Food and Drug Administration or its foreign equivalent, in each
case for authorization to commence human clinical trials.
     1.19 “Industrial SCA Product” means any composition or formulation
consisting of, containing or comprising one or more Single Chain Antibodies
intended for any use other than for research or the diagnosis, prophylaxis, or
treatment of disease or conditions in humans and other animals.
     1.20 “Licensed Product” means any SCA Product, Non-Human SCA Product,
Research Product, Industrial SCA Product, BiTE Product, or BiTE Research
Product, the composition, manufacture, use of which is claimed by one or more
Valid Claims of the Consolidated Patent Portfolio.
     1.21 “Micromet License” has the meaning assigned to it in section 2.1.1.
     1.22 “Major Market Country” means the [***].
     1.23 “Micromet Licensed Patents” means those Patents now owned by or
licensed to Micromet which were the subject of a nonexclusive sublicense to
Enzon pursuant to the Curis Cross-License Agreements, including without
limitation those Patents identified in Appendix B hereto, but excluding any
Collaboration Patents (as defined in the Collaboration Agreement).
     1.24 “Micromet Pipeline Product” means any Licensed Product as to which
(a) Micromet obtains or retains Commercialization Rights (whether exclusive or
co-exclusive) in one or more Major Market Countries, or (b) Micromet or its
Affiliates has filed or will file an IND in its own name.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3



--------------------------------------------------------------------------------



 



     1.25 “Net Sales” means all consideration received by a Party, an Affiliate,
or a sublicensee for the sale or other transfer or disposition of Licensed
Products, less returns and customary trade discounts actually taken, outbound
freight, value added, sales or use taxes, tariffs, and custom duties. For the
avoidance of doubt, the above definition of Net Sales includes sales made by a
sublicensee as if such sales were made directly by a Party. In the case of
transfers of products to an Affiliate or sublicensee by a Party for sale or
other disposition of such products to Third Parties by such Affiliate or
sublicensee, Net Sales will be the greater of the total fees and other
consideration charged by the Affiliate or sublicensee to Third Parties or the
total fees and consideration charged by the Party to the Affiliate or
sublicensee, but not both amounts, and no unit of any product will be subject to
more than one sale or disposition that qualifies as a Net Sale, regardless of
the number or form of sales or dispositions of such unit.
     1.26 “Non-Human SCA Product” means any composition or formulation
consisting of, containing or comprising one or more Single Chain Antibodies
under development, approved or used for the diagnosis, prophylaxis or treatment
of non-human diseases or conditions, but excluding any BiTE Products.
     1.27 “Patents” means (a) all patents and patent applications in any country
or supranational jurisdiction, and (b) any substitutions, divisions,
continuations, continuations-in-part, reissues, renewals, registrations,
confirmations, re-examinations, extensions, supplementary protection
certificates and the like, and any provisional applications, of any such patents
or patent applications.
     1.28 “Pegylated TNF-alpha Agreement” means that certain PEG TNF-alpha
License Agreement between the Parties, dated as of the Amendment Date, relating
to the transfer of certain rights and obligations with respect to a Pegylated
Single Chain Antibody binding to TNF-alpha developed under the Collaboration
Agreement.
     1.29 “Research Product” means a product consisting of, containing or
comprising one or more Single Chain Antibodies used for research purposes and
not intended, under development or used for the diagnosis, prophylaxis or
treatment of human or non-human diseases or conditions, but excluding any BiTE
Research Product.
     1.30 “SCA Product” means any composition or formulation consisting of,
containing or comprising one or more Single Chain Antibodies that is under
development, approved or used for the diagnosis, prophylaxis or treatment of
human diseases or conditions, but excluding any BiTE Product.
     1.31 “Single Chain Antibody” means a single chain polypeptide having
binding affinity for an antigen and a defined amino acid sequence whereby such
polypeptide comprises (i) a first polypeptide segment having a light chain
variable region, (ii) a second polypeptide having a heavy chain variable region,
and (iii) at least one peptide linker linking the first and second polypeptides
into a single chain polypeptide.
     1.32 “Term” has the meaning assigned to it in section 7.1.
     1.33 “Therapeutic SCA Product” means an SCA Product under development or
approved for the treatment or prophylaxis of human diseases or conditions.

4



--------------------------------------------------------------------------------



 



     1.34 “Third Party” means any party other than Micromet, Enzon or their
respective Affiliates.
     1.35 “Third Party Collaboration Agreement” means any agreement executed
during the Term between a Party and a Third Party under which (a) such Party
grants to such Third Party a license to intellectual property or other rights
Controlled by such Party (other than or in addition to any Patent within the
Collaboration Patents or the Consolidated Patent Portfolio) which intellectual
property or other rights are required for the performance of the research and
development activities to be performed under the agreement or for the
Exploitation of products resulting from such activities; and (b) each party to
such agreement performs substantial research or development activities pursuant
to such agreement.
     By way of example but not limitation, such an agreement will qualify as a
“Third Party Collaboration Agreement” if the terms include (1) dedicated
research funding paid by the Third Party to the Party, or from the Party to the
Third Party, of at least US$[***] over a period of [***] following the execution
of such agreement for the conduct of research pursuant to such agreement, or
(2) the performance of a project plan over a period of not less than [***] with
aggregate project costs for research activities of not less than US$[***] of
which not less than US$[***] are incurred by the Party (regardless of whether or
not such costs are reimbursed by the Third Party), or (3) governance provisions
that provide [***] regarding the research activities to be performed by the
parties prior to the filing of an IND. For the avoidance of doubt, “Third Party
Collaboration Agreement” does not include any fee-for-service arrangement, or
arrangement wherein the extent of a Party’s collaboration is so limited that the
grant of rights is in effect a naked license grant.
     1.36 “Third Party Collaboration Product” means a product that is developed
under and pursuant to a Third Party Collaboration Agreement.
     1.37 “Valid Claim” means (a) any claim of an issued and unexpired patent
within the Enzon Licensed Patents or the Micromet Licensed Patents which has not
been held unenforceable or invalid by a court or other governmental agency of
competent jurisdiction in an unappealed or unappealable decision, and which has
not been disclaimed or admitted to be invalid or unenforceable through reissue
or otherwise, or (b) a pending claim in a pending patent application within the
Enzon Licensed Patents or the Micromet Licensed Patents. Notwithstanding clause
(b) above, in the event that a pending claim in a pending patent application
does not issue as a valid and enforceable claim in an issued patent within [***]
years after the earliest date from which such patent application claims
priority, such a pending claim will not be a Valid Claim, unless and until such
pending claim subsequently issues as a valid and enforceable claim in an issued
patent, in which case such claim will be reinstated and be deemed to be a Valid
Claim as of the date of issuance of such patent.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

5



--------------------------------------------------------------------------------



 



2. Grant Of License
     2.1 License Grant By Micromet.
          2.1.1 Micromet hereby grants to Enzon a non-exclusive, worldwide,
royalty-bearing (as provided in section 3) license under the Micromet Licensed
Patents to Exploit Licensed Products other than BiTE Products (the “Micromet
License”), provided, however, that the Exploitation of BiTE Research Products
will be limited to research activities that do not include administration to
humans of a BiTE Research Product. Under no circumstances will Enzon engage in
any commercial exploitation of BiTE Research Products (including, without
limitation, any sale of such products and any development activities aimed at
creating BiTE Research Products for commercial sale). The Micromet License shall
be subject to the field limitations set forth on Appendix C.
          2.1.2 Enzon may grant and authorize the grant of sublicenses under the
Micromet License and may grant licenses under the Enzon Licensed Patents only
for Enzon Pipeline Products and Third Party Collaboration Products.
     2.2 License Grant By Enzon.
          2.2.1 Enzon hereby grants to Micromet a non-exclusive, worldwide,
royalty-bearing (as provided in section 3) license, under the Enzon Licensed
Patents to Exploit Licensed Products other than BiTE Products and BiTE Research
Products (the “Enzon License”). The Enzon License shall be subject to the field
limitations set forth on Appendix C.
          2.2.2 Except as otherwise permitted in that certain Exclusive IP
Marketing Agreement between Micromet and Enzon dated as of the Effective Date
(the “Marketing Agreement”), Micromet may grant and authorize the grant of
sublicenses under the Enzon License only for Micromet Pipeline Products and
Third Party Collaboration Products.
          2.2.3 Enzon hereby grants to Micromet an exclusive (even as to Enzon),
worldwide, fully-paid, royalty-free, perpetual, irrevocable, non-terminable,
license, with the right to grant and authorize the grant of sublicenses, under
the Enzon Licensed Patents to Exploit any BiTE Products and BiTE Research
Products (subject to Enzon’s right to Exploit BiTE Research Products in
connection with research activities that do not include administration to humans
of a BiTE Research Product); provided, that under no circumstances will Enzon
engage in any commercial exploitation of BiTE Research Products (including,
without limitation, any sale of such products and any development activities
aimed at creating BiTE Research Products for commercial sale).
     2.3 Amending Field Limitations. The field limitations listed in Appendix C
set forth the understanding of the Parties as of the Effective Date regarding
the scope of such limitations arising from license agreements under which
licenses to Patents within the Consolidated Patent Portfolio were granted to
Third Parties prior to the Effective Date. Upon request of a Party, the Parties
will amend Appendix C as necessary to include additional or different
limitations of which the requesting Party in good faith was unaware as of the
Effective Date. Furthermore, upon expiration or termination of a license
agreement that was the basis of a

6



--------------------------------------------------------------------------------



 



limitation listed in Appendix C, such limitation will be deemed stricken from
Appendix C as of the date of such expiration or termination.
3. Milestones and Royalties
     3.1 Milestone Payments and Royalty Rates.
          3.1.1 Milestones.
               (a) Each Party will pay to the other Party the following
milestone payments for each Therapeutic SCA Product that is a Licensed Product
Exploited by it, an Affiliate, or sublicensee:
     Milestones:

         
Upon acceptance of the first IND
  US$[***]
Upon Commencement of First Phase III Trial*
  US$[***]
Upon the first BLA approval in the United States
  US$[***]

 

*   If this milestone has not been paid before the first filing of the BLA, it
will be paid on the date of such filing.

               (b) Each Party will pay to the other Party the following
milestone payments for (i) each Diagnostic SCA Product that is a Licensed
Product, and (ii) each Non-Human SCA Product that is a Licensed Product, in each
case that is Exploited by it, an Affiliate, or sublicense:
Milestones:

         
Upon the first commercial sale
  US$[***]
Upon cumulative sales reaching US$[***]
  US$[***]

          3.1.2 Royalties. Except as provided below and in section 3.1.3, each
Party will pay to the other Party the following royalties on Net Sales of each
Licensed Product Exploited by it, an Affiliate, or sublicensee:
     Royalties on annual worldwide Net Sales at the following incremental
levels:

         
On Net Sales of each Licensed Product below US$[***]:
    [***] %
On Net Sales of each Licensed Product between US$[***]and US$[***]:
    [***] %
On Net Sales of each Licensed Product over US$[***]:
    [***] %

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

7



--------------------------------------------------------------------------------



 



     The royalty payment obligations of Micromet and Enzon under this section
3.1.2: (a) arise without regard to the identity of the applicable Patents within
the Consolidated Patent Portfolio (i.e., Enzon will pay royalties to Micromet
even if the only applicable Patents are Enzon Licensed Patents, and Micromet
will pay royalties to Enzon even if the only applicable Patents are Micromet
Licensed Patents), and (b) will expire on a product-by-product and
country-by-country basis upon the expiration of the last to expire Valid Claim
embracing such product (or the manufacture or use thereof) in a particular
country. For the avoidance of doubt, the royalty payment obligations of Micromet
and Enzon under this section 3.1.2 arise only for Licensed Products that are
made, used, or sold in countries wherein such activities are embraced by one or
more Valid Claims within the Consolidated Patent Portfolio (each such country a
“Royalty Country”), and the determination of the Net Sales level and the
applicable royalty rate with respect to a particular Licensed Product are made
based on the total Net Sales of such Licensed Product generated in all Royalty
Countries in a particular calendar year.
          3.1.3 Notwithstanding anything in this Agreement to the contrary,
Micromet has no obligation to pay any royalties to Enzon with respect to BiTE
Products Exploited by Micromet, its Affiliates or sublicensees under this
Agreement, and neither Party has an obligation to pay any royalties to the other
Party with respect to BiTE Research Products Exploited by it, its Affiliates or
sublicensees under this Agreement.
          3.1.4 No milestone or royalty payments will be due under this
Agreement for Licensed Products jointly Exploited by both Parties under the
terms of the Collaboration Agreement or any Product Development and
Commercialization Agreement (as defined in the Collaboration Agreement) executed
thereunder and the financial terms of such other agreements will govern with
respect to products Exploited under such other agreements. In addition no
royalties or milestone payments will be due under this Agreement with respect to
the Exploitation of Licensed Products by Micromet under the terms of the IL-2
Agreement or by Enzon under the terms of the Pegylated TNF-alpha Agreement.
          3.1.5 If Micromet grants a Consolidated Patent License (as defined in
the Marketing Agreement) for Third Party SCA Products (as defined in the
Marketing Agreement) Exploited for the treatment or prophylaxis of human
diseases or conditions that does not provide for at least either (a) an upfront
license fee of at least US$[***] in cash or cash equivalents payable upon
execution of same, or (b) license fees and milestone payments totaling at least
US$[***]in cash or cash equivalents and a royalty equal to at least [***]% of
the [***], then the milestones and royalties that Enzon is obligated to pay to
Micromet under sections 3.1.1(a) and 3.1.2 above will be reduced (effective as
of the grant of such Consolidated Patent License) at Enzon’s option to the
extent necessary to equal those of such Consolidated Patent License.
     3.2 Payment.
          3.2.1 Payment of Milestones. The Party achieving a development
milestone that triggers a milestone payment obligation pursuant to section 3.1
will give notice to the other
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

8



--------------------------------------------------------------------------------



 



Party within [***] of achieving each milestone, and will make the corresponding
milestone payment within [***] of the achievement of the corresponding milestone
event.
          3.2.2 Payment of Royalties. A Party who is obligated to make royalty
payments pursuant to section 3.1 will provide to the other Party within [***]
after the end of each calendar quarter a written report with such Party’s good
faith estimate of Net Sales accrued in the preceding calendar quarter and the
royalties payable thereon. Such Party will make royalty payments to the other
Party for products sold during a calendar quarter within [***] of the last day
of that calendar quarter. Each royalty payment will be accompanied by a written
report for that calendar quarter showing the cumulative Net Sales of the
applicable product sold by such Party, its Affiliates and its sublicensees on a
country-by-country basis worldwide during the quarterly reporting period and the
corresponding royalties payable under this Agreement.
          3.2.3 Payment Method. All amounts due hereunder will be paid in US
Dollars by wire transfer in immediately available funds to an account designated
by the receiving Party. Any payments or portions thereof due hereunder which are
not paid on the date such payments are due will bear interest from the due date
until the date of payment at the rate which is the lower of (i) [***]% over the
overnight London Interbank Offering Rate in effect on the due date or (ii) the
highest rate permitted by applicable law, calculated on the number of days such
payment is delinquent, compounded monthly.
          3.2.4 Currency Conversion for Milestone Payments and Calculation of
Net Sales. For any currency conversion required in connection with any payment
hereunder, or in determining the amount of royalties due, such conversion will
be made at the prevailing commercial rate of exchange for purchasing the
currency into which an amount is to be converted as publicly announced by
Citibank N.A. (or its successor) in New York on the last business day of the
calendar quarter to which such payments relate. The Net Sales used for computing
the royalties will be computed in US Dollars. For purposes of determining the
amount of royalties due, the amount of Net Sales in any foreign currency will be
computed by converting such amount into US Dollars as provided in this section
above.
          3.2.5 Records Retention. Each Party will maintain complete and
accurate books, records and accounts in sufficient detail to confirm the
accuracy of any payments required hereunder, which books, records and accounts
will be retained by such Party until [***] years after the end of the period to
which such books, records and accounts pertain.
          3.2.6 Audit. Each Party will have the right to have an independent
certified public accounting firm of internationally recognized standing,
reasonably acceptable to the audited Party, to have access during normal
business hours, and upon reasonable prior written notice, to such of the records
of the other Party as may be reasonably necessary to verify the accuracy of
information needed to calculate payments required hereunder (“Payment
Information”) for any calendar quarter ending not more than [***] months prior
to the date of such request; provided, however, that the auditing Party will not
have the right to conduct more than [***]. The accounting firm will disclose to
both Parties whether such Payment Information
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------



 



is correct or incorrect and the specific details concerning any discrepancies.
The auditing Party will bear all costs of such audit, unless the audit reveals
an underpayment of more than [***]% from the amount paid, in which case the
other Party will bear the cost of the audit.
          3.2.7 Payment of Additional Amounts. If, based on the results of any
audit, additional payments are owed by a Party under this Agreement, such Party
will make such additional payments promptly after the accounting firm’s written
report is delivered to both Parties. If, based on the results of any audit,
payments made pursuant to section 3.1 exceeded payments indicated by the audit
as being due thereunder, such excess will be credited against future amounts
owed by the applicable Party under section 3.1.
          3.2.8 Confidentiality. Each Party will treat all information subject
to review under this section 3.2 in accordance with the confidentiality
provisions of section 6 and will cause its accounting firm to enter into a
reasonably acceptable confidentiality agreement with the audited Party
obligating such firm to maintain all such financial information in confidence
pursuant to such confidentiality agreement.
4. Filing, Prosecution and Maintenance of Patent Rights
     4.1 Each Party will be solely responsible and bear all costs for the
preparation, filing, prosecution and maintenance of its licensed Patents in its
sole and absolute discretion.
     4.2 If either Party elects not to continue prosecution or maintenance of
any of its licensed Patents, such Party will so notify the other Party at least
[***] days prior to the final due date of a response to any official action or
on which a maintenance fee is due or other action is required to maintain such
Patent in force or continue prosecution of such Patent (in the case of a patent
application). The other Party (the “Continuing Party”) may elect to continue
prosecution or maintenance of such Patent, at its sole expense, in which event
the non-Continuing Party will assign such Patent to the Continuing Party and
such Patent will be deemed a licensed Patent of the Continuing Party, i.e., one
of the Enzon Licensed Patents if Enzon is the Continuing Party and one of the
Micromet Licensed Patents if Micromet is the Continuing Party.
     4.3 Each Party will be solely responsible and bear all costs for (and enjoy
all recovery from) any inter partes actions concerning its licensed Patents,
including but not limited to reexaminations, oppositions, interferences, and
infringement actions, all in its sole and absolute discretion.
     4.4 Each Party will (i) promptly notify the other of any actions that may
arise pursuant to section 4.3 and (ii) provide the other on an annual basis a
report on the status of its activities described in section 4.1.
5. Representation and Warranties
     5.1 Reciprocal Representations and Warranties. Each Party represents and
warrants to the other Party that: (i) it has the right to grant the licenses
granted by it pursuant to
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

10



--------------------------------------------------------------------------------



 



this Agreement; and (ii) the licenses so granted do not conflict with or violate
the terms of any agreement, assignment, or encumbrance between such Party and
any person or company.
     5.2 Curis. Micromet represents and warrants as of the Amendment Date that
(i) Micromet has fully and faithfully performed all obligations under that
certain Agreement for Purchase and Sale of Single-Chain Polypeptide Business
dated as of June 29, 2001, between Micromet and Curis, Inc. (hereafter, the
“Curis Transfer Agreement”), (ii) the Curis Transfer Agreement is in full force
and effect, (iii) there have been no events of breach by Micromet of the Curis
Transfer Agreement which would materially affect in an adverse manner Enzon’s
rights under this Agreement, and (iv) Micromet has not received from Curis any
notification, written or oral, that Micromet has been, is, or may be in breach
of the Curis Transfer Agreement. Micromet will take all action necessary to
maintain the Curis Transfer Agreement in full force and effect. Micromet will
immediately notify Enzon, and provide copies of all communications, if Curis
makes any claim or demand for reassignment to Curis of any or all of the patents
that were the subject of the Curis Transfer Agreement.
     5.3 Creative BioMolecules. Micromet represents and warrants that it is the
assignee of Curis, Inc. The Parties understand that Curis, Inc. is the successor
of Creative BioMolecules, Inc. with respect to the Curis Cross-License
Agreements, and that the Parties have full power and authority to terminate such
agreements.
     5.4 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH IN
SECTIONS 5.1, 5.2, AND 5.3, ENZON AND MICROMET MAKE NO REPRESENTATIONS AND GRANT
NO WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY
STATUTE OR OTHERWISE, AND ENZON AND MICROMET EACH SPECIFICALLY DISCLAIM ANY
OTHER WARRANTIES, WHETHER WRITTEN OR ORAL, OR EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF QUALITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE
OR ANY WARRANTY AS TO THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.
6. Confidentiality
     6.1 Definition. “Confidential Information” means any scientific and
manufacturing information and plans; marketing and business plans; and financial
and personnel matters relating to a Party or its present or future products,
sales, suppliers, customers, employees, investors or business disclosed by one
Party to the other pursuant to this Agreement.
     6.2 Exclusions.
          6.2.1 Notwithstanding the foregoing, information of a Party will not
be deemed Confidential Information with respect to a receiving Party for
purposes of this Agreement if such information:
               (a) was already known to the receiving Party or its Affiliates,
other than under an obligation of confidentiality or non-use, at the time of
disclosure to the receiving Party;

11



--------------------------------------------------------------------------------



 



               (b) was generally available or known to parties reasonably
skilled in the field to which such information or know-how pertains, or was
otherwise part of the public domain, at the time of its disclosure to the
receiving Party;
               (c) became generally available or known to parties reasonably
skilled in the field to which such information or know-how pertains, or
otherwise became part of the public domain, after its disclosure to the
receiving Party through no fault of or breach of its obligations under this
section 6 by the receiving Party;
               (d) was disclosed to the receiving Party other than under an
obligation of confidentiality or non-use, by a Third Party who had no obligation
to the Party that Controls such information and know-how not to disclose such
information or know-how to others; or
               (e) was independently discovered or developed by the receiving
Party or its Affiliates, as evidenced by their written records, without the use
of, and by personnel who had no access to, Confidential Information belonging to
the Party that Controls such information and know-how.
          6.2.2 Specific aspects or details of Confidential Information will not
be deemed to be within the public domain or in the possession of a Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of such Party. Further, any combination
of Confidential Information will not be considered in the public domain or in
the possession of a Party merely because individual elements of such
Confidential Information are in the public domain or in the possession of such
Party unless the combination and its principles are in the public domain or in
the possession of such Party.
     6.3 Disclosure and Use Restriction. Except as expressly provided herein,
the Parties agree that, for the Term and for [***] thereafter, each Party and
its Affiliates and sublicensees will keep completely confidential and will not
publish or otherwise disclose and will not use for any purpose except for the
purposes contemplated by this Agreement any Confidential Information of the
other Party, its Affiliates or sublicensees.
     6.4 Authorized Disclosure. Each Party may disclose Confidential Information
of the other Party to the extent that such disclosure is:
          6.4.1 made in response to a valid order of a court of competent
jurisdiction or other governmental or regulatory body of competent jurisdiction;
provided, however, that such Party will first have given notice to such other
Party and given such other Party a reasonable opportunity to quash such order
and to obtain a protective order requiring that the Confidential Information and
documents that are the subject of such order be held in confidence by such court
or governmental or regulatory body or, if disclosed, be used only for the
purposes for which the order was issued; and provided, further, that if a
disclosure order is not quashed or a protective order is not obtained, the
Confidential Information disclosed in response to such court or governmental
order will be limited to that information which is legally required to be
disclosed in response to such court or governmental order;
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

12



--------------------------------------------------------------------------------



 



          6.4.2 otherwise required by law; provided, however, that the
disclosing Party will provide such other Party with notice of such disclosure in
advance thereof to the extent practicable;
          6.4.3 made by such Party to the regulatory authorities as required in
connection with any filing of BLAs, marketing approval applications, or similar
applications or requests for regulatory approvals; provided, however, that
reasonable measures will be taken to assure confidential treatment of such
information;
          6.4.4 made by such Party, in connection with the performance of this
Agreement, to Affiliates, permitted sublicensees, research parties, employees,
consultants, representatives or agents, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this section 6; or
          6.4.5 made by such Party to existing or potential acquirers or merger
candidates; existing or potential pharmaceutical collaborators (to the extent
contemplated hereunder); investment bankers; existing or potential investors,
venture capital firms or other financial institutions or investors for purposes
of obtaining financing; or Affiliates, each of whom prior to disclosure must be
bound by obligations of confidentiality and non-use at least equivalent in scope
to those set forth in this section 6. Notwithstanding this section 6.4.5,
neither Party will disclose any item of the other Party’s Confidential
Information to any existing or potential acquirer or merger partner that is
substantially involved in the Exploitation of Single Chain Antibodies without
first providing such other Party with reasonable advance written notice of each
such disclosure.
     6.5 Use of Name. Neither Party will make public use of the other Party’s
name except (a) in connection with announcements and other permitted disclosures
relating to this Agreement and the activities contemplated hereby, (b) as
required by applicable law, and (c) otherwise as agreed in writing by such other
Party.
     6.6 Press Releases.
          6.6.1 With respect to any press releases and other written public
disclosures relating to this Agreement or the Parties’ relationship hereunder
(“Proposed Disclosures”), each Party will use reasonable efforts to submit to
the other Party a draft of such Proposed Disclosures for review and comment by
the other Party at least [***] prior to the date on which such Party plans to
release such Proposed Disclosure, and in any event will submit such drafts at
least [***] prior to the release of such Proposed Disclosure, and will review
and consider in good faith any comments provided in response.
          6.6.2 If a Party is unable to comply with the foregoing [***] notice
requirement because of a legal obligation or stock exchange requirement to make
more rapid disclosure, such Party will not be in breach of this Agreement but
will in that case give telephone notice to a senior executive of the other Party
and provide a draft disclosure with as much notice as possible prior to the
release of such Proposed Disclosure.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

13



--------------------------------------------------------------------------------



 



          6.6.3 A Party may publicly disclose without regard to the preceding
requirements of this section 6.6 information that was previously disclosed in a
Proposed Disclosure that was in compliance with such requirements.
          6.6.4 The requirements of this section 6.6 will not apply to public
disclosures, written or otherwise regarding a Party’s Pipeline Products or Third
Party Collaboration Products that do not specifically refer to this Agreement or
the Parties’ relationship hereunder.
     6.7 Terms of Agreement to be Maintained in Confidence. Subject to the
provisions of this section 6, including the exception for any public disclosures
made in compliance with the terms of section 6.6, the Parties agree that the
terms of this Agreement are confidential and will not be disclosed by either
Party to any Third Party (except to a Party’s professional advisor) without
advance written permission of the other Party; provided, that either Party may
make any filings of this Agreement required by law or regulation in any country
so long as such Party uses its reasonable efforts to obtain confidential
treatment for portions of this Agreement as available, consults with the other
Party, and permits the other Party to participate, to the extent practicable, in
seeking a protective order or other confidential treatment; and provided,
further, that either Party may disclose the terms of this Agreement to a Third
Party (and its professional advisors) when such disclosure is reasonably
necessary in connection with (i) the grant of a license or sublicense of the
licensed Patents to such Third Party, (ii) a merger, acquisition, placement,
investment, or other such transaction with such Third Party, or (iii) the sale
of securities to or other financing from such Third Party or a financing
underwritten by such Third Party, in which case disclosure may be made to any
person or entity to whom such Third Party sells such securities (and its
professional advisers). Advance written permission for disclosure will not be
required when a Party is ordered to disclose information concerning the
Agreement by a competent tribunal or such disclosures are required by law,
regulation, or stock exchange rules, except that such Party will make all
reasonable efforts to limit any disclosure as may be required in the course of
legal proceedings by entry of an appropriate protective and confidentiality
order, and will provide the other Party with as much advance notice of such
circumstances as is practicable.
7. Term and Termination
     7.1 Term. This Agreement is effective as of the Effective Date and will
expire upon the expiration of the last to expire Patent within the Consolidated
Patent Portfolio (the “Term”).
     7.2 Termination for Material Breach.
          7.2.1 Any material failure by a Party to comply with any of its
material obligations contained herein (“Default”) will entitle the Party not in
default to give to the Party in Default written notice specifying the nature of
the Default, requiring the defaulting Party to make good or otherwise cure such
Default.
          7.2.2 If such Default is not cured within [***] after the receipt of
notice pursuant to section 7.2.1 above (or, if such Default cannot be cured
within such [***] period, if
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

14



--------------------------------------------------------------------------------



 



the Party in Default does not commence actions to cure such Default within such
[***] period and thereafter diligently continue such actions or if such Default
is not otherwise cured within [***]after the receipt of such notice, except in
the case of a payment Default, as to which the defaulting Party will have only a
[***] cure period), the Party not in Default will be entitled, on written notice
to the other Party and without prejudice to any of its other rights conferred on
it by this Agreement to seek a determination by a court of competent
jurisdiction, in accordance with the procedures set forth in section 10.4
hereof, that such Default constitutes a material breach of this Agreement for
which termination of this Agreement is authorized by law (such determination a
“Finding of Justifiable Termination”).
          7.2.3 Upon a Finding of Justifiable Termination, the Party not in
default will be entitled, in addition to any other remedies available to it by
law or in equity, to terminate this Agreement, unless the breaching Party has
cured such Default within [***] after delivery of the Finding of Justifiable
Termination.
     7.3 Consequences of Expiration and Termination.
          7.3.1 For Material Breach. Upon termination of this Agreement by a
Party pursuant to section 7.2, (i) all licenses granted by the terminating Party
to the defaulting Party will terminate (except as provided in section 7.3.2);
(ii) the licenses granted by the defaulting Party will survive (subject to
continued performance by the terminating Party of its royalty obligations, if
any); and (iii) the milestone and royalty obligations set forth in section 3
with respect to the surviving licenses will continue.
          7.3.2 Survival of Certain Sublicenses. Sublicenses granted by a
defaulting Party to a Third Party will survive termination of the defaulting
Party’s license under section 7.3.1(i); provided, that (x) such Third Party is
not the cause of the default, (y) such Third Party is not in breach of, and
continues to fully perform all obligations under, its sublicense agreement, and
(z) the terminating Party continues to receive from such Third Party all royalty
and milestone payments set forth in section 3.1 due on account of Net Sales of
Licensed Products by such Third Party.
          7.3.3 Obligations Continue. Expiration or termination of this
Agreement will not relieve the Parties of any obligation accruing prior to such
expiration or termination. The provisions of sections 2.2.3, 3.1.4, 3.2.3 to
3.2.8, 5.4, 6 (except 6.6), 7.3, 8, 9 and 10 will survive termination or
expiration of this Agreement.
8. Indemnification and Insurance
     8.1 Indemnification of Micromet. Enzon will indemnify Micromet, its
Affiliates, and their respective directors, officers, employees and agents, and
defend and save each of them harmless, from and against any and all losses,
damages, liabilities, costs and expenses (including reasonable attorneys’ fees
and expenses) in connection with any and all liability suits, investigations,
claims or demands (collectively, “Losses”) by Third Parties arising from or
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

15



--------------------------------------------------------------------------------



 



occurring as a result of or in connection with Exploitation by Enzon of Licensed
Products under the Micromet License.
     8.2 Indemnification of Enzon. Micromet will indemnify Enzon, its
Affiliates, and their respective directors, officers, employees and agents, and
defend and save each of them harmless, from and against any and all Losses by
Third Parties arising from or occurring as a result of or in connection with
Exploitation by Micromet of Licensed Products under the Enzon License, including
any claims of Curis, Inc. for payment of license fees or royalties in connection
with such Exploitation.
     8.3 Indemnification Procedure.
          8.3.1 Notice of Claim. The indemnified Party will give the
indemnifying Party (the “Indemnifying Party”) prompt written notice (an
“Indemnification Claim Notice”) of any Losses or discovery of fact upon which
such Indemnified Party intends to base a request for indemnification under
section 8.1 or section 8.2, but in no event will the Indemnifying Party be
liable for any Losses that result from any delay in providing such notice. Each
Indemnification Claim Notice must contain a description of the claim and the
nature and amount of such Loss (to the extent that the nature and amount of such
Loss are known at such time). The indemnified Party will furnish promptly to the
indemnifying Party copies of all papers and official documents received in
respect of any Losses. All indemnification claims in respect of a Party, its
Affiliates or their respective directors, officers, employees and agents
(collectively, the “Indemnitees” and each an “Indemnitee”) will be made solely
by such Party to this Agreement (the “Indemnified Party”).
          8.3.2 Third Party Claims. The obligations of an Indemnifying Party
under this section 8 with respect to Losses arising from claims of any Third
Party that are subject to indemnification as provided for in section 8.1 or 8.2
(a “Third Party Claim”) will be governed by and be contingent upon the following
additional terms and conditions:
               (a) Control of Defense.
                    (i) At its option, the Indemnifying Party may assume the
defense of any Third Party Claim by giving written notice to the Indemnified
Party within 30 days after the Indemnifying Party’s receipt of an
Indemnification Claim Notice.
                    (ii) Upon assuming the defense of a Third Party Claim, the
Indemnifying Party may appoint as lead counsel in the defense of the Third Party
Claim any legal counsel selected by the Indemnifying Party. In the event the
Indemnifying Party assumes the defense of a Third Party Claim, the Indemnified
Party will immediately deliver to the Indemnifying Party all original notices
and documents (including court papers) received by any Indemnitee in connection
with the Third Party Claim. Should the Indemnifying Party assume the defense of
a Third Party Claim, the Indemnifying Party will not be liable to the
Indemnified Party or any other Indemnitee for any legal expenses subsequently
incurred by such Indemnified Party or other Indemnitee in connection with the
analysis, defense or settlement of the Third Party Claim.

16



--------------------------------------------------------------------------------



 



               (b) Right to Participate in Defense. Without limiting section
8.3.2(a), any Indemnitee will be entitled to participate in, but not control,
the defense of such Third Party Claim and to employ counsel of its choice for
such purpose; provided, however, that such employment will be at the
Indemnitee’s own expense unless (i) the employment thereof has been specifically
authorized by the Indemnifying Party in writing, or (ii) the Indemnifying Party
has failed to assume the defense and employ counsel in accordance with section
8.3.2(a) (in which case the Indemnified Party will control the defense).
               (c) Settlement. With respect to any Losses relating solely to the
payment of money damages in connection with a Third Party Claim and that will
not result in the Indemnitee’s becoming subject to injunctive or other relief or
otherwise adversely affect the business of the Indemnitee in any manner, and as
to which the Indemnifying Party will have acknowledged in writing the obligation
to indemnify the Indemnitee hereunder, the Indemnifying Party will have the sole
right to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss, on such terms as the Indemnifying Party, in its
sole discretion, will deem appropriate, and will transfer to the Indemnified
Party all amounts which said Indemnified Party will be liable to pay prior to
the time prior to the entry of judgment. With respect to all other Losses in
connection with Third Party Claims, where the Indemnifying Party has assumed the
defense of the Third Party Claim in accordance with section 8.3.2(a), the
Indemnifying Party will have authority to consent to the entry of any judgment,
enter into any settlement or otherwise dispose of such Loss provided it obtains
the prior written consent of the Indemnified Party (which consent will be at the
Indemnified Party’s sole and absolute discretion). The Indemnifying Party will
not be liable for any settlement or other disposition of a Loss by an Indemnitee
that is reached without the written consent of the Indemnifying Party.
Regardless of whether the Indemnifying Party chooses to defend or prosecute any
Third Party Claim, no Indemnitee will admit any liability with respect to, or
settle, compromise or discharge, any Third Party Claim without the prior written
consent of the Indemnifying Party.
               (d) Cooperation. Regardless of whether the Indemnifying Party
chooses to defend or prosecute any Third Party Claim, the Indemnified Party
will, and will cause each other Indemnitee to, cooperate in the defense or
prosecution thereof and will furnish such records, information and testimony,
provide such witnesses and attend such conferences, discovery proceedings,
hearings, trials and appeals as may be reasonably requested in connection
therewith. Such cooperation will include access during normal business hours
afforded to the Indemnifying Party to, and reasonable retention by the
Indemnified Party of, records and information that are reasonably relevant to
such Third Party Claim, and making Indemnitees and other employees and agents
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder, and the Indemnifying Party will
reimburse the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.
     8.4 Expenses. Except as provided above, the reasonable and verifiable costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party in connection with any claim will be reimbursed on a calendar
quarter basis by the Indemnifying Party, without prejudice to the Indemnifying
Party’s right to contest the Indemnified Party’s right to indemnification and
subject to refund in the event the Indemnifying Party is ultimately held not to
be obligated to indemnify the Indemnified Party.

17



--------------------------------------------------------------------------------



 



     8.5 Insurance. Each Party will have and maintain such types and amounts of
liability insurance as is normal and customary in the industry generally for
parties similarly situated, and will upon request provide the other Party with a
copy of its policies of insurance in that regard, along with any amendments and
revisions thereto.
9. Limitation of Liability
     IN NO EVENT WILL EITHER PARTY BE LIABLE FOR LOST PROFITS, LOSS OF DATA, OR
FOR ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES,
HOWEVER CAUSED, ON ANY THEORY OF LIABILITY AND WHETHER OR NOT SUCH PARTY HAD OR
SHOULD HAVE HAD KNOWLEDGE, ACTUAL OR CONSTRUCTIVE, OF THE POSSIBILITY OF SUCH
DAMAGES, ARISING UNDER ANY CAUSE OF ACTION AND ARISING IN ANY WAY OUT OF THIS
AGREEMENT. THE FOREGOING LIMITATIONS WILL NOT APPLY TO AN AWARD OF ENHANCED
DAMAGES AVAILABLE UNDER THE PATENT LAWS FOR WILLFUL PATENT INFRINGEMENT AND WILL
NOT LIMIT EITHER PARTY’S INDEMNITY OBLIGATIONS TO THE OTHER PARTY UNDER THIS
AGREEMENT. The foregoing limitations on liability and exclusions of damages:
(a) are a fundamental element of the basis of the bargain between the Parties
and this Agreement would not be entered into without such limitations and
exclusions; and (b) shall apply notwithstanding any failure of essential purpose
of any limited remedy herein.
10. Miscellaneous
     10.1 Rights in Bankruptcy. All rights and licenses granted under or
pursuant to this Agreement by Micromet or Enzon are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the United States Bankruptcy
Code, licenses of rights to “intellectual property” as defined under Section 101
of the United States Bankruptcy Code except as may otherwise be required by any
provision under German insolvency laws. The Parties agree that the Parties, as
licensees of such rights under this Agreement, will retain and may fully
exercise all of their rights and elections under the United States Bankruptcy
Code to the extent not otherwise required under German insolvency laws. The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against a Party under the United States Bankruptcy Code, or the
German Insolvency Act (Insolvenzordnung), as the case may be, the Party hereto
that is not a Party to such proceeding will be entitled to a complete duplicate
of (or complete access to, as appropriate) any such intellectual property and
all embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, will be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefore, unless the Party subject to such proceeding continues
to perform all of its obligations under this Agreement or (b) if not delivered
under clause (a) above, following the rejection of this Agreement by or on
behalf of the Party subject to such proceeding upon written request therefore by
the non-subject Party.
     10.2 Assignment. Without the prior written consent of the other Party
hereto (which such consent may be granted, withheld or conditioned at the other
Party’s sole and absolute discretion), neither Party will sell, transfer,
assign, delegate, pledge or otherwise dispose of, whether voluntarily,
involuntarily, by operation of law or otherwise, this Agreement or any of its

18



--------------------------------------------------------------------------------



 



rights or duties hereunder; provided, however, that either Party hereto may
assign or transfer this Agreement or any of its rights or obligations hereunder
without the consent of the other Party (a) to any Affiliate of such Party; or
(b) to any Third Party with which it merges or consolidates, or to which it
transfers all or substantially all of its assets to which this Agreement
relates, and provided, further, in either case that such assignment may occur
only together with a permitted assignment of both the Collaboration Agreement
(if then in force) and the Marketing Agreement (if then in force) to such
assignee. The assigning Party (except if it is not the surviving entity) will
remain jointly and severally liable with the relevant Affiliate or Third Party
assignee under this Agreement, and the relevant Affiliate assignee, Third Party
assignee or surviving entity will assume in writing all of the assigning Party’s
obligations under this Agreement. Any purported assignment or transfer in
violation of this section will be void ab initio and of no force or effect.
     10.3 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of either Party under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom, and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties herein. To the fullest extent permitted by applicable
law, each Party hereby waives any provision of law that would render any
provision prohibited or unenforceable in any respect.
     10.4 Governing Law; Dispute Resolution.
          10.4.1 This Agreement, its interpretation and construction, and any
controversy, claim or dispute between the Parties related to or arising out of
this Agreement or the Original License Agreement (each a “Dispute”), including
any Dispute relating to the Parties’ relationship created hereby, the
negotiations for and entry into this Agreement or the Original License
Agreement, its conclusion, binding effect, amendment, coverage, or termination,
or the performance or alleged non-performance of a Party of its obligations
under this Agreement or the Original License Agreement, will be governed by the
laws of the State of New York applicable to contracts made and wholly performed
within such jurisdiction by residents of such jurisdiction and without reference
to its choice of law principles.
          10.4.2 The Parties will try to settle any Dispute amicably between
themselves. In the event of a Dispute, a Party may notify the other Party in
writing of such Dispute. If the Parties are unable to resolve the Dispute within
[***] of receipt of the written notice by the other Party, such dispute will be
referred to the [***] who will use their good faith efforts to resolve the
Dispute within [***] after it was referred to the [***].
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

19



--------------------------------------------------------------------------------



 



          10.4.3 If a Dispute is not resolved [***] pursuant to section 10.4.2,
either Party may bring an action in the federal courts or State courts located
in New York County, State of New York, which will have exclusive jurisdiction
(without prejudice to the right to seek removal to federal courts) over any such
Disputes. The Parties submit to the personal jurisdiction of such courts for any
such action, agree that such courts provide a convenient forum for any such
action, and waive any objections or challenges to venue.
     10.5 Notices. All notices or other communications that are required or
permitted hereunder will be in writing and delivered personally, sent by
facsimile (and promptly confirmed by personal delivery or overnight courier as
provided herein), or sent by internationally-recognized overnight courier
addressed as follows:
     If to Enzon, to:
Enzon Pharmaceuticals, Inc.
685 Route 202/206
Bridgewater, New Jersey 08807
USA
Attention: Chief Executive Officer
Facsimile: (908) 575-1843
with a copy to:
Enzon Pharmaceuticals, Inc.
685 Route 202/206
Bridgewater, NJ 08807
Attention: General Counsel
Facsimile: (908) 541-8838
and
Kenyon & Kenyon
One Broadway
New York, NY 10004-1050
Attention: Charles A. Weiss, Esq.
Facsimile: (212) 425-5288
     If to Micromet, to:
Micromet AG
Staffelseestrasse 2
81477 Munich
Germany
Attention: Chief Executive Officer
Facsimile: ++49 89 895-277 285
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

20



--------------------------------------------------------------------------------



 



with a copy to:
Cooley Godward LLP
One Freedom Square
Reston Town Center
11951 Freedom Drive
Reston, Virginia 20190-5656
Attention: Matthias Alder, Esq.
Facsimile: (703) 456-8100
or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such
communication will be deemed to have been given (i) when delivered, if
personally delivered or sent by facsimile on a business day, and (ii) on the
second business day after dispatch, if sent by internationally-recognized
overnight courier. It is understood and agreed that this section 10.5 is not
intended to govern the day-to-day business communications necessary between the
Parties in performing their duties, in due course, under the terms of this
Agreement.
     10.6 Entire Agreement; Modifications. This Agreement sets forth and
constitutes the entire agreement and understanding between the Parties with
respect to the subject matter hereof and all prior agreements, understanding,
promises and representations, whether written or oral, with respect thereto,
including without limitation, the Curis Cross-License Agreements and the
Original License Agreement, are superseded hereby. Each Party confirms that it
is not relying on any representations or warranties of the other Party except as
specifically set forth herein. No amendment or modification of this Agreement
will be binding upon the Parties unless made in writing and duly executed by
authorized representatives of both Parties.
     10.7 Relationship of the Parties. It is expressly agreed that the Parties’
relationship under this Agreement is strictly one of licensor-licensee, and that
this Agreement does not create or constitute a partnership, joint venture, or
agency. Neither Party will have the authority to make any statements,
representations or commitments of any kind, or to take any action, which will be
binding (or purport to be binding) on the other. All persons employed by a Party
will be employees of such Party and not of the other Party and all costs and
obligations incurred by reason of any such employment will be for the account
and expense of such Party.
     10.8 Waiver. Any term or condition of this Agreement may be waived at any
time by the Party that is entitled to the benefit thereof, but no such waiver
will be effective unless set forth in a written instrument duly executed by or
on behalf of the Party waiving such term or condition. The waiver by either
Party hereto of any right hereunder or of claims based on the failure to perform
or a breach by the other Party will not be deemed a waiver of any other right
hereunder or of any other breach or failure by said other Party whether of a
similar nature or otherwise.
     10.9 Counterparts. This Agreement may be executed in 2 or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

21



--------------------------------------------------------------------------------



 



     10.10 No Benefit to Third Parties. The representations, warranties,
covenants and agreements set forth in this Agreement are for the sole benefit of
the Parties hereto and their successors and permitted assigns, and they will not
be construed as conferring any rights on any other parties.
     10.11 Further Assurance. Each Party will duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes, or to better assure and confirm unto
such other Party its rights and remedies under this Agreement.
     10.12 English Language. This Agreement has been written and executed in the
English language. Any translation into any other language will not be an
official version thereof, and in the event of any conflict in interpretation
between the English version and such translation, the English version will
control.
     10.13 Construction. Except where the context otherwise requires, wherever
used, the singular will include the plural, the plural the singular, the use of
any gender will be applicable to all genders and the word “or” is used in the
inclusive sense (and/or). The captions of this Agreement are for convenience of
reference only and in no way define, describe, extend or limit the scope or
intent of this Agreement or the intent of any provision contained in this
Agreement. The term “including” as used herein means including, without limiting
the generality of any description preceding such term. The language of this
Agreement will be deemed to be the language mutually chosen by the Parties and
no rule of strict construction will be applied against either Party hereto.
[Remainder of Page Intentionally Left Blank]

22



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have caused this Agreement to be executed
by their authorized representatives as of the Amendment Date.

                 
 
  Micromet AG           Enzon Pharmaceuticals, Inc.
 
               
By:
  /s/ Christian Itin       By:   /s/ Kenneth J. Zuerblis
Name:
  Christian Itin       Name:   Kenneth J. Zuerblis
Title:
  CEO       Title:   Vice President, Finance, Chief Financial Officer and
Corporate Secretary
 
               
By:
  /s/ Patrick Baeuerle            
Name:
  Patrick Baeuerle            
Title:
  CSO            

 



--------------------------------------------------------------------------------



 



[Signature Page to the Amended and Restated Cross-License Agreement]

2.



--------------------------------------------------------------------------------



 



Appendix A
Enzon Licensed Patents

                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]        

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3.



--------------------------------------------------------------------------------



 



                          Application   Application               Patent   Date
of Number   Filing Date   Country   Title of Application   Status   Number  
Grant [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]   [***]   [***]                    
      [***]   [***]   [***]   [***]   [***]                                  
[***]   [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4.



--------------------------------------------------------------------------------



 



Appendix B
Micromet Licensed Patents
     [***][***]

                      Country   Serial #   Filed   Patent #   Inventors   Title
[***]   [***]   [***]             [***]   [***]   [***]             [***]  
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]  
[***] [***]   [***]   [***]   [***]   [***]   [***] [***]   [***]   [***]      
[***]     [***]       [***]   [***]   [***]   [***] [***]       [***]   [***]  
[***]     [***]   [***]   [***]   [***]   [***]   [***] [***]   [***]   [***]  
[***]   [***]   [***] [***]   [***]   [***]       [***]   [***] [***]          
 

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



     Biosynthetic Antibody Binding Sites/Genetically Engineered Antibody
Analogues And Fusion Proteins Thereof

                      Country   Filed   Serial #   Patent #   Inventors   Title
[***]   [***]   [***]             [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***] [***]   [***]   [***]            
[***]   [***]   [***]       [***]   [***] [***]   [***]   [***]   [***]   [***]
  [***] [***]   [***]   [***]   [***]   [***]   [***] [***]   [***]   [***]    
       

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2.



--------------------------------------------------------------------------------



 



     [***]

                      Application   Application         Number   Filing Date
Country Title of Application Status Patent Number [***]   [***]   [***]   [***]
  [***]   [***]                       [***]   [***]   [***]   [***]   [***]  
[***]                       [***]   [***]   [***]   [***]   [***]   [***]

 

*   The rights granted under this Agreement do not apply to claims relating to
those antibodies of specific sequences [***], which antibodies are described or
disclosed in the above-described Patents, and such claims are excluded from the
definition of the Micromet Licensed Patents.

     [***][***]

                      Country   Filed   Serial #   Patent #   Inventors   Title
[***]   [***]   [***]             [***]   [***]   [***]             [***]  
[***]   [***]   [***]   [***]   [***] [***]   [***]   [***]       [***]   [***]
[***]   [***]       [***]   [***]   [***] [***]   [***]   [***]   [***]   [***]
  [***] [***]   [***]   [***]   [***]   [***]   [***] [***]                    

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3.



--------------------------------------------------------------------------------



 



     [***]

                      Country   Filed   Serial #   Patent #   Inventors   Title
[***]   [***]   [***]             [***]   [***]   [***]   [***]   [***]   [***]
[***]   [***]   [***]   [***]   [***]   [***] [***]   [***]   [***]   [***]  
[***]   [***] [***]   [***]   [***]   [***]   [***]   [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4.



--------------------------------------------------------------------------------



 



Appendix C
Field Limitations
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



Exhibit 10.39
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
AMENDMENT
TO
AMENDED AND RESTATED CROSS-LICENSE AGREEMENT
     This Amendment (the “Amendment") is made as of this 17th day of March, 2005
by and between Micromet AG, located at Staffelseestrasse 2, D-81477, Munich,
Germany (“Micromet"), and Enzon Pharmaceuticals Inc., located at 685 Route
202/206, Bridgewater, New Jersey 08807, USA (“Enzon”) (each of Micromet and
Enzon, a “Party” and, collectively, the “Parties”).
Recitals
     A. The Parties have entered into that certain Amended and Restated
Cross-License Agreement, dated as of June 28, 2004 (the “Agreement"), pursuant
to which the Parties have granted certain intellectual property licenses for the
purposes described therein. Capitalized terms used herein without definition
shall have the meanings given to such terms in the Agreement.
     B. The Parties desire to amend the Agreement to include an additional
licensed patent of Enzon thereunder.
Agreement
     Now, Therefore, for and in consideration of the mutual promises and
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
     1. Amendment to Appendix A. The Parties hereby agree to amend Appendix A of
the Agreement by appending the following at the end of such Appendix: “[***],’
issued [***]. The rights granted to such patent under this Agreement are solely
in the field of manufacture, use or sale of Single Chain Antibodies.”
     2. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     3. Effectiveness. This Amendment shall become effective upon the execution
hereof by both Parties.
     4. Continuing Effect. Other than as set forth in this Amendment, all of the
terms and conditions of the Agreement shall continue in full force and effect.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Amendment to Amended and
Restated Cross-License Agreement as of the date first written above.

       
Micromet AG
  Enzon Pharmaceuticals, Inc.
 
   
By: /s/ Christian Itin
  By: /s/ Jeffrey H. Buchalter
 
 
 
 
   
Name: Christian Itin
  Name: Jeffrey H. Buchalter
 
   
Title: CEO
  Title: Chairman, President & CEO

2.